Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 2 is indefinite because it is unclear how the solubility parameter is determined.  There are different types of SP values (Hansen, Hildebrand, etc).  What parameter is this?  The Examiner requests that the Applicant please clarify.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hyogo et al. (JP2011-137203A from IDS).
Regarding claim 1, Hyogo discloses a mixed composition coating material, consisting of: a solid material, an organic solvent and water (paragraphs 0031-0036, tables 1-2).  Hyogo discloses overlapping ranges for the solid and the organic solid, but is silent to the amount of water.  However, Hyogo does disclose adjusting the mixing amount (paragraph 0033).  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP 2144.05).  To one skilled in the art at the time of the invention it would have been obvious to determine the amount of each known element in the mixed composition based on the desired properties needed to achieve the desired result.  As shown in Hyogo it is known to adjust and change and test the variables to determine the ideal amount.  
Regarding claim 2, since Hyogo discloses the same material (isopropyl alcohol) (paragraph 0033) as the claimed invention it is the Examiner’s position that the SP value would fall within the claimed range. 
Regarding claim 3, Hyogo discloses that the solid material consists of, among a brazing material, a flux, and a synthetic resin, the flux and the synthetic resin; or the brazing material, the flux, and the synthetic resin (paragraph 0033).  
Regarding claims 4-5, Hyogo discloses that the n the flux is a fluoride-based flux (KZnF3) (paragraph 0033).  

Regarding claim 7, Hyogo discloses that the synthetic resin consists of acrylic resin (paragraph 0033).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN B SAAD whose telephone number is (571)270-3634. The examiner can normally be reached Monday-Thursday 7:30a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/ERIN B SAAD/Primary Examiner, Art Unit 1735